Title: To James Madison from Anthony Merry, 28 June 1804
From: Merry, Anthony
To: Madison, James



Sir,
Washington June 28th. 1804.
In the Answer which I have had the Honor to receive from you under Date of the 25th. Instant, to the Representation which I had addressed to you on the preceding Day on the Subject of the Detention of His Majesty’s Ships Cambrian and Driver in the Port of New York by the prohibitory Order issued by the Mayor to the Wardens of the Port, and by the latter to the Pilots, to carry those Ships to Sea, it is stated, “that the real Course of the Proceedings I had complained of did not warrant the Inferences into which I had been led, and that it did not appear” (from the Date and Circumstances which you quote), “or rather the contrary might be inferred, that the Mayor had either Notice or Knowledge of any Intention in the British Commander to proceed immediately to Sea.”
When I had the Honor, Sir, of complaining to you of the Breach of Neutrality committed by the Mayor, I was in Possession of the Copy (of which I now inclose a Transcript) of the Answer which the King’s Consul General had made on the 18th. to the Requisition which had reached him from that municipal Officer in the Evening of the preceding Day, and it appears to have been only after the Receipt of this Communication (which certainly gave to the Mayor sufficient Notice and Knowledge of the Intention of His Majesty’s Officer to proceed to Sea immediately) that the prohibitory Order was issued, which was not received by the Pilot on board His Majesty’s Ship Cambrian until the 19th, as appears by an Affidavit to that Effect (a Copy of which reached me Yesterday Evening) made by the First Lieutenant and Master of that Ship. In Addition to these Circumstances, I must also beg Leave to refer you to those which are stated in the inclosed Copy (which has also just reached me) of a Letter from Captain Bradley to the King’s Consul General at New York complaining of the Violation of the Laws of Neutrality committed by the Issue of the prohibitory Order in question.
This further Explanation, and Statement of Facts, by proving clearly, as I conceive, the Breach of Neutrality of which I have complained, will, I trust, Sir, be sufficient to convince you that the Inferences which I drew in my former Representation were fully warranted.
In your Reply to it you are pleased also to add another Ground (which must certainly be considered as unnecessary, if the former could have appeared satisfactory) upon which to justify the Mayor’s Conduct, by stating that the Inhibition he directed to take place was founded expressly on his Suspicion that His Majesty’s Ships would follow the French Frigates within less than Twenty Four Hours after the Departure of the latter, and that the Violation of the Laws on the Part of the King’s Officers in one Instance, of which they had been accused, rendered that Suspicion strictly justifiable, as well as every regular Step which might contribute to secure the Execution of the Laws against the Offenders.
Permit me, Sir, to say, with all due Deference and Respect, that it is impossible for me to admit that a mere Suspicion can be sufficient to justify a municipal Officer of the City of New York in taking upon himself so serious a Measure as that of impeding the King’s Service by the Detention of His Ships; and that, if the Offences, of which His Majesty’s Officers were accused, had even been proved, it would have been more conformable to the Friendship and Harmony so happily subsisting between the Two Governments to have demanded the Delivery of the Offenders, and, in Case of Refusal, to have solicited Justice and Satisfaction of His Majesty’s Government, than to have prejudiced the King’s Service by detaining His Ships.
When you did me the Honor, Sir, to state to me verbally on the 23d. Instant the Complaints which had reached you upon the Proceedings of His Majesty’s Officers in regard to the British Ship Pitt, I took the Liberty of suggesting, particularly as I had no direct Authority over those Officers to enforce a Compliance on their Part with the Conditions which you thought proper to propose (supposing the Offences alleged against them had really been committed, to ascertain which it would first be necessary to hear both Parties), that the most amicable Mode of obtaining Satisfaction would be to apply for it to His Majesty’s Government; and it was with Pain I learnt that your Opinion on the Question did not allow you to adopt that Suggestion.
But, Sir, with respect to the Offences complained of, I have now the Honor to transmit to you inclosed the Copy of a Declaration which the Officers of His Majesty’s Ship Cambrian have made in Answer to that of the Lieutenant of the Revenue Cutter of the United States, respecting the Menaces and improper Language alleged to have been used by the former to prevent the latter from executing their Duty, by which you will perceive that those charges are positively denied, and I trust that the Declaration of the King’s Officers may be considered, at least, to be entitled to the same Credit as that of the Revenue Officer. To this I had to add, that Captain Bradley has replied to the other Points of Accusation made against him by declaring that, having caused the Ship Pitt to be boarded before the Revenue Cutter, with the Health Officer, appeared, he was not conscious of having infringed the Laws till he had been apprized of it by a Letter from the Health Officer, in consequence of which he went in Person to the latter and made such Apologies as were deemed so satisfactory as to produce an Assurance that upon the Ship being removed to the Quarantine Ground every Difficulty would cease, and that this was done accordingly. The only Point of Accusation, then, upon which Captain Bradley has not given Satisfaction is that of the Impressment of a Part of the Crew of the Ship Pitt. On this Subject he alleges that he has done no more than exercise the Authority with which he is invested of pressing British Subjects on board a British Ship, and that the Circumstance of that Ship having just come within the Jurisdiction of the United States involves a Question upon which he cannot take upon himself to decide, by restoring the Men, without an Instruction from his own Government.
Thus, Sir, the whole Affair seems to be reduced to the Point which I have just mentioned—that of the Impressment having taken place within the Port of New York, and which will, I flatter myself, not be considered by the Government of the United States as affording sufficient Ground for the Prosecutions which you intimated to me were intended to be instituted, much less to justify the Detention of His Majesty’s Ships.
It seems that the same Ill-disposition which dictated that Measure on the Part of the Mayor, has, notwithstanding the Admission by the Health Officer of the Apology made to him by Captain Bradley, produced a Resolution that the usual Certificate shall not be granted by the Health Department to the Ship Pitt until all the Persons who came in her shall be on board, and that the Ship cannot be admitted to Entry at the Custom-House until the Formality of that Certificate be complied with. In regard to this Matter, I can only say that, even allowing every Impropriety in the Conduct of the King’s Officers, I cannot perceive the Necessity, still less the Justice, of making an innocent Party suffer for their Offences. If, then, Sir, it should appear to you in the same Light (for there may be Circumstances in the Case of which from Ignorance of the particular Laws applicable to it I am not competent to judge), I trust that it may be in the Power of the American Government to give Directions for the Formalities which constitute the Difficulty to be dispensed with in order that the Ship may be enabled to trade. I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
